An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

THOMAS EDWARD O'DONNELL, NO. {37986
Appellant,
VS.
THE STATE OF NEVADA, E E L E D
Respondent.   

1514' EMAN
’ s R 1“ RT
8...
P v LER

This is a pro se appeal from an order denying .mation to

ORDER DISMISSING APPEAL

mitigate. Eighth Judicial District Court, Clark County; William D.
Kephart: Judge.

Because no statute or court rule permits an appeal from the
aforementioned decision, we lack jurisdiction. Castillo v. State, 106 Nevi
349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we

ORDER this appeal DISMISSED.

W, J.
altta
P‘ '
1W , Jﬁ
Pickering

 

cc: Hon. William D. Kephart, District Judge
Thomas Edward O’Donnell
Attm'ney General/Carson City
Clark Ccunty District Attorney
Eighth District Court Clerk

SUPREME Coura-
OF
NEVADA

 m \6“ $60